Citation Nr: 1109951	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability evaluated based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Acting Veterans Law Judge at a December 2010 hearing conducted via videoconference.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected disabilities as likely as not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

The Veteran is service-connected for:  bilateral hearing loss, evaluated as 70 percent disabling; recurrent tinnitus, evaluated at 10 percent disabling; and degenerative arthritis of the right shoulder, also evaluated as 10 percent disabling.  His total disability evaluation is 80 percent.  As the Veteran's combined disability evaluation is at least 70 percent, and one disability is evaluated as at least 40 percent, the Veteran meets the criteria for schedular consideration of TDIU under 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits on a schedular basis.

For reasons stated immediately below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities as likely as not render him unable to secure and follow a substantially gainful occupation.

Significantly, the record contains a February 2009 opinion by Dr. Ellis, a private physician.  In his statement, Dr. Ellis noted that the Veteran has great difficulty carrying on a conversation, rendering use of a telephone almost impossible.  With respect to the Veteran's service-connected right shoulder disability, Dr. Ellis found that the right shoulder pain makes it difficult for him to do any type of work which requires lifting, as the Veteran cannot do any overhead work with his right shoulder.  Ultimately, Dr. Ellis concluded that the Veteran "is unable to engage in any type of gainful employment for which he is reasonably suited by education, training and experience" due to his service-connected disabilities.  

The Board observes the Veteran has not been provided a VA examination to specifically address unemployability.  However, he has been provided several VA examinations addressing his service-connected disabilities throughout the course of the instant appeal.  VA audiological examinations, conducted in December 2007, July 2009 and February 2010, were inconclusive regarding the severity of the Veteran's service-connected hearing loss.  Furthermore, none of these examinations offer an express opinion regarding the Veteran's employability.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, even though there is no express VA opinion regarding employability, the Board finds that the evidence is at least is equipoise that the Veteran's service-connected disabilities preclude the Veteran's employment.  In this regard, the Board again notes the February 2009 opinion provided by Dr. Ellis addresses each of the Veteran's service-connected disabilities and concludes they prevent the Veteran from obtaining or maintaining gainful employment.  The opinion is persuasive as it finds support in the record.  Additionally, there is no other medical opinion evidence that refutes Dr. Ellis' opinion.

As such, resolving all reasonable doubt in favor of the Veteran, based on Dr. Ellis' February 2009 opinion, the Board concludes that a grant of TDIU is warranted under 38 C.F.R. § 4.16(a).  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert, 1 Vet. App. at 49.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


